NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 20, 2012*
                                 Decided December 20, 2012

                                           Before

                              WILLIAM J. BAUER, Circuit Judge 

                                  JOEL M. FLAUM, Circuit Judge

                                  KENNETH F. RIPPLE, Circuit Judge

No. 12‐2650

GARY D. BOWERS,                                         Appeal from the United States District
     Plaintiff‐Appellant,                               Court for the Central District of Illinois.

       v.                                               No. 11‐1224

UNITED STATES OF AMERICA,                               James E. Shadid,
     Defendant‐Appellee.                                Chief Judge.

                                           ORDER

      Gary Bowers receives Social Security retirement benefits, but in 2010 the Internal
Revenue Service imposed a levy on those benefits to recover some of the $100,000 Bowers


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐2650                                                                              Page 2

owed in unpaid taxes. The IRS began levying almost two‐thirds of his monthly benefits.
See 26 U.S.C. § 6331. (IRS records reveal that Bowers also receives over $40,000 annually
from union pension funds.) Bowers believes that the IRS is violating 26 U.S.C. § 6331(h)(1),
which prohibits the IRS from imposing a “continuing levy” on more than 15% of certain
payments. He sued in federal district court for the return of funds that the IRS has obtained
above the 15% cap and to halt further levies. Concluding that the 15% cap did not apply to
his benefits, the district court dismissed for failure to state a claim. Because Bowers did not
exhaust his administrative remedies and cannot obtain declaratory and injunctive relief, we
affirm the judgment.

        After the IRS began its levy, Bowers wrote to a local Taxpayer Advocate Service and
to the IRS office in Washington, DC. He demanded the return of the portion of the levies
above 15% of the payment amounts, with interest, and requested that future levies stay
below the 15% threshold. He did not cite any provision of law that required the IRS to abide
by a 15% cap.

        When he received no response, Bowers turned to district court. He invoked 26 U.S.C.
§ 7433, which allows a recovery for damages for wrongful tax collection, and alleged that he
had exhausted his administrative remedies. He maintained that the IRS intentionally
disregarded the 15% cap set by 26 U.S.C. § 6331(h)(1), which Bowers contends applies to his
Social Security retirement benefits. He requested the return of the excessive portion of the
levies, an injunction of future excessive levies, and a declaratory judgment in his favor. 

        The IRS moved to dismiss or in the alternative for summary judgment, raising
procedural defenses and contesting the applicability of the 15% cap. It supported its motion
with tax documents and correspondence that show Bowers’s income and tax liability.
Because the court relied on those attachments, it should have notified Bowers that it was
approaching the motion as one for summary judgment. See FED. R. CIV. P. 12(d); Miller v.
Herman, 600 F.3d 726, 733 (7th Cir. 2010). Still, the court’s procedural misstep was harmless
for three reasons. First, the IRS’s hybrid motion provided sufficient notice that summary
judgment was in play, and Bowers did not challenge any of the submitted documents or
offer, as he could have, any evidence in rebuttal. See Edgenet, Inc. v. Home Depot U.S.A., Inc.,
658 F.3d 662, 665 (7th Cir. 2011); Miller, 600 F.3d at 733. Second, the court informed Bowers
(as a pro se litigant) that his failure to respond to the motion could result in the disposition
of his case—and Bowers did indeed respond. See Outlaw v. Newkirk, 259 F.3d 833, 841–42
(7th Cir. 2001); Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992). Third, the only document
outside of the complaint that is relevant to our review is Bowers’s letter to the IRS protesting
the levy, which he submitted himself. We therefore can review the district court’s ruling as a
grant of summary judgment, examining it de novo. Miller, 600 F.3d at 733; see also FED. R.
CIV. P. 56(a).
No. 12‐2650                                                                                 Page 3

       In granting the IRS’s motion, the court bypassed the government’s procedural
defenses and decided the merits. It ruled that the 15% cap § 6331(h) does not apply to “one‐
time” levies under § 6331(a). It then explained that a levy placed on a stream of Social
Security benefit payments is effectively a one‐time levy because the beneficiary has a
predetermined right to the payments. See TREAS. REG. § 301.6331‐1(a)(1). Accordingly, the
15% cap did not apply to Bowers’s retirement benefits.

         On appeal Bowers challenges the district court’s conclusion that the 15% levy cap of
§ 6331(h) does not apply to Social Security benefits. The government offers three responses.
First, it contends that the district court lacked jurisdiction under § 7433 because Bowers did
not exhaust his administrative remedies, a prerequisite to the government’s waiver of
sovereign immunity for damages suits. Second, the Anti‐Injunction Act, 26 U.S.C. § 7421,
and Declaratory Injunction Act, 28 U.S.C. § 2201(a), bar Bowers from enjoining future tax
collections or obtaining a declaratory judgment. Finally, on the merits the IRS maintains that
the 15% cap does not limit the levy on Bowers’s retirement benefits.

        Although the IRS characterizes its first argument about sovereign immunity as
“jurisdictional,” our circuit does not view sovereign immunity that way. Sovereign
immunity can be waived; jurisdiction cannot. Collins v. United States, 564 F.3d 833, 837–38
(7th Cir. 2009) (collecting cases). Nonetheless, we must evaluate the contention that Bowers
did not exhaust his administrative remedies and therefore did not satisfy the requirements
for the waiver of sovereign immunity. Waivers of sovereign immunity are narrowly
construed because the immunity protects the public fisc. See West v. Gibson, 527 U.S. 212, 222
(1999); Nelson v. Miller, 570 F.3d 868, 883–84 (7th Cir. 2009). Thus “complete” exhaustion of
administrative remedies is a condition of the waiver of sovereign immunity. McNeil v.
United States, 508 U.S. 106, 112 (1993). The reason for strict enforcement, as the Supreme
Court explained in the related context of the Federal Tort Claims Act, is that “[e]very
premature filing . . . imposes some burden on the judicial system and on the Department of
Justice which must assume the defense of such actions.” Id. Accordingly, we have
rigorously enforced exhaustion requirements that precede damage actions, like Bowers’s,
against the government. E.g., Nick’s Cigarette City, Inc., v. United States, 531 F.3d 516, 521 (7th
Cir. 2008); Kikalos v. United States, 479 F.3d 522, 525–26 (7th Cir. 2007).  

        Treasury Regulations specify how Bowers must exhaust his administrative remedies.
See TREAS. REG. § 301.7433‐1. A taxpayer action for damages arising from wrongful tax
collection “may not be maintained” unless the taxpayer “has filed an administrative claim
pursuant to paragraph (e).” Id. § 301.7433‐1(a). Paragraph (e) requires the taxpayer to send
the claim to the local Area Director. Id. § 301.7433‐1(e). The claim must specify the
“grounds, in reasonable detail, for the claim,” the dollar amount of the claim, and any
damages incurred. Id.  
No. 12‐2650                                                                              Page 4

         Bowers did not comply with these requirements. He alleges in his complaint that he
exhausted administrative remedies, but a complaint does not create a factual dispute; the
only evidence of exhaustion is the letter he mailed, and that letter was ineffective for two
reasons. First, Bowers did not send his letter to the correct IRS office. See Hoogerheide v.
I.R.S., 637 F.3d 634, 639 (6th Cir. 2011) (disqualifying § 7433 administrative claim for being
sent to incorrect address); Kuhl v. United States, 467 F.3d 145, 148 (2d Cir. 2006) (same). He
rightly notes the IRS’s regulation refers anachronistically to the office of the “Area
Director”—an office that no longer exists. Therefore, he explains, he mailed his letter to two
IRS‐affiliated offices that he thought would suffice. But the IRS has published a notice
referring taxpayers to the agency’s website, which lists the updated address that taxpayers
must use. I.R.S. Notice 2010‐53, 2010‐31 IRB 182. (Bowers should have mailed his claim to
Stop 5012 CHI, 230 S. Dearborn Room 2630, Chicago, IL 60604. See Where to File Certain
Elections, Statements, Returns and Other Documents, IRS, http://www.irs.gov/uac/Where‐
to‐File‐Certain‐Elections,‐Statements,‐Returns‐and‐Other‐Documents (last updated Aug. 3,
2012).) Furthermore, Bowers acknowledges that he received no response to his mailing. But
rather than explore whether he contacted the wrong offices, he simply sued.

        Even if we overlooked as understandable Bowers’s misdirected mailing, his
administrative claim could not overcome the bar of sovereign immunity for a second
reason: It did not articulate the grounds for his claim “in reasonable detail.”  TREAS. REG.
§ 301.7433‐1(e)(2)(ii). Although the letter demanded that the IRS levy no more than 15% of
his retirement benefits, Bowers did not identify the law that the IRS was allegedly violating,
a requirement that we have repeatedly enforced. E.g., United States v. Oestreich, 286 F.3d
1026, 1028 (7th Cir. 2002) (ruling insufficient § 7433 administrative claim that did not
identify law violated); see also Nick’s, 531 F.3d at 521 (deeming insufficient taxpayer’s refund
claim that alleged improper assessment but did not explain which law IRS violated); Kikalos,
479 F.3d at 525–26 (concluding administrative claim inadequate when it provided no details
about grounds for refund). Without giving the IRS fair notice of the law that it allegedly
violated, Bowers did not meet the strict, “complete exhaustion” requirement. Accordingly,
his claim for damages cannot overcome the defense of sovereign immunity. 

        Finally we turn to Bowers’s claim for equitable relief. Bowers cannot demonstrate the
“certainty of success” that would allow him to elude the Anti‐Injunction Act’s otherwise
categorical bar on suits “for the purpose of restraining the assessment or collection” of taxes.
26 U.S.C. § 7421(a); see also Bob Jones Univ. v. Simon, 416 U.S. 725, 737, 740 (1974); Enochs v.
Williams Packing & Navigation Co., 370 U.S. 1, 7–8 (1962). Success is not “certain” because at
least four federal district courts (beyond the one in this case) have already ruled that the
15% cap of § 6331(h) does not diminish the IRSʹs power to levy 100% of assets under §
6331(a), which is the provision that the IRS invoked here. Hines v. United States, 658 F. Supp.
2d 139, 146–47 (D.D.C. 2009) (applying conclusion to Social Security benefits); Duran v. IRS,
No. 12‐2650                                                                            Page 5

No. CV‐F‐09‐345OWW/DLB, 2009 WL 700518, at *4 (E.D. Cal. Mar. 16, 2009); Beam v. United
States, No. 07‐6035‐TC, 2007 WL 1674083, at *1 (D. Or. June 6, 2007); United States v. Marsh,
89 F. Supp. 1171, 1179 (D. Haw. 2000). Likewise, Bowers cannot escape the Declaratory
Judgment Act’s absolute bar on declaratory judgments “with respect to Federal taxes.” 28
U.S.C. § 2201(a). Thus, Bowers cannot pursue equitable relief from the tax levy.



                                                                                 AFFIRMED.